MERRIMAN S. SMITH, Judge.
On April 6, 1946, a prison labor crew, working for the state road commission on route 88, at Bethlehem, Ohio county, West Virginia, upon setting off a blast threw rocks and debris striking the roof and downspout on the home of Jack L. and Martha Hendrickson, damaging it to the extent of $22.15.
The Allemannia Fire Insurance Company paid claimants under a loan agreement the above mentioned sum.
The itemized items covering the cost of material and labor appear to be just and the claim is one deserving of payment.
The state agency concurred in this claim and the claim is approved by the attorney general. Therefore, an award in the sum of twenty-two dollars and fifteen cents ($22.15) is hereby made to the claimants Jack L. and Martha Hen-drickson.